DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendments received on May 21, 2021 and June 2, 2021, claim 7 has been amended.  Accordingly, claims 2-5 and 7 are currently pending in this application.
Examiner notes previously amended claims 2-5 were improperly identified as “Original” in the amendment received on May 21, 2021.  Claims 2-5 were previously amended by Applicant in the amendment received on February 11, 2021; and therefore, should be now properly identified as “Previously Presented”. See MPEP 714(II) and 37 C.F.R. 1.121(c).  All claims have been examined based on the text presented in the amendment received on May 21, 2021.  An action on the merits follows.  It is respectfully requested that Applicant use proper claim status identifiers in any subsequent communications.
Response to Amendment
The amendments filed May 21, 2021, and the written response received on June 2, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated November 27, 2020, are hereby withdrawn unless specifically noted below.
Specification - Abstract
The disclosure is objected to because of the following informalities: the first sentence of the abstract beginning at line 2, as numbered on the page, is an incomplete sentence as it does not contain a proper verb.  It is suggested that the word “having” at line 2 should instead read “have”.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
At line 4, the comma before “and” should be replaced with a semicolon to make the punctuation of the listed elements consistent and to avoid potential confusion; and
At line 4, the comma after “and” should be removed as it is unnecessary.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 7 recites the limitation “said surgical preparation garments selected from the group consisting of: i) phlebotomy garments; ii) dialysis garments, and, iii) arthrogram garments” at lines 2-5.  There is no support for “phlebotomy garments”, “dialysis garments”, or “arthrogram garments” in the specification as originally filed.  Indeed, the specification as originally filed merely provides support for a garment or garments “used for” or “useful for” each of phlebotomy, dialysis, and arthrogram procedures. (See page 2, lines 26-34 and page 4, lines 30-34).  Nowhere in the specification are provided a definition of “phlebotomy garments”, “dialysis garments”, or “arthrogram garments”, nor are provided the general terms “phlebotomy garments”, “dialysis garments”, or “arthrogram garments”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said garments comprising in combination" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, it is unclear if the limitation is meant to refer to one or more of the previously introduced “surgical preparation garments”, “phlebotomy garments”, “dialysis garments”, or “arthrogram garments” in particular, or if the limitation is meant to generally encompass all previously recited garments.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  If meant to refer to the surgical preparation garments being selected from the group consisting of the other, more specific garments, it is suggested that the limitation instead read “said surgical preparation garments comprising in combination”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 7 is further rejected as being indefinite for improperly introducing the Markush group listings of “said predetermined first openings” at lines 9-10 and “said predetermined second openings” at lines 19-20.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. See MPEP 2173.05(h)(I) and MPEP 2117.  That said, the present groupings of claim 7 are not recited as being closed groupings thereby rendering the claim indefinite.  For a proper Markush grouping, it is suggested that the claim at lines 9-10 instead read “said predetermined first openings being selected from the group consisting of:”.  Similarly, it is suggested that the claim at 
Claim 7 further recites “said predetermined first openings” (i.e., plural openings) being selected from a list of alternatives at lines 11-15.  That said, the list of alternatives includes the singular item of “a lower front”.  Similarly, claim 7 also recites “said predetermined second openings” being selected from a list of alternatives at lines 21-25 that also includes singular items (i.e., left upper inside trouser leg, right upper inside trouser leg, left trouser crotch, and right trouser crotch).  In both instances, it is unclear how a plurality of predetermined openings can be selected from a list of alternative including a singular alternative.  Therefore, the claim is rendered indefinite.  It is suggested that the limitation of “predetermined first openings” instead read “one or more predetermined first openings”.  A similar wording is also suggested for the “predetermined second openings” (i.e., “one or more predetermined second openings”).  For the purposes of examination, the limitations will be interpreted according to this suggested language.
Claim 2 recites the limitation “at least one predetermined first opening” in line 2.  It is unclear if the “at least one predetermined first opening” is referring to the “predetermined first openings” of claim 7 from which claim 2 depends, or if it is referring to some other first opening.  If meant to refer back to the “predetermined first openings” of claim 7, it is suggested that the limitation of claim 2 instead read “at least one of the predetermined first openings” or similar language that clearly and properly refers back to claim 7.  For the purposes of examination, the limitation will be interpreted as if referring back to the “predetermined first openings” of claim 7. 
Claim 3 recites the limitation “a fastener” in line 3.  It is unclear if “a fastener” in claim 3 is referring back to the “fastener” previously introduced in claim 2 from which claim 3 depends, or if it is referring to some other fastener.  If meant to refer back to the “fastener” of claim 2, it is suggested that the limitation of claim 3 instead read “the fastener”.  For the purposes of examination, the limitation will be interpreted as if referring back to the “fastener” of claim 2.
Claim 4 is rejected for being dependent on a rejected claim as described above.
Claim 5 recites the limitation "said strap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Although the limitation of “a strap” is introduced in claim 4, claim 5 is recited as depending from claim 3 in which a “strap” has not been previously introduced.  Therefore, the limitation of “said strap” as recited in claim 5 lacks proper antecedent basis in the claim.  For the purposes of examination, the “strap” of claim 5 will be interpreted as if referring to the strap as introduced in claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0251454 to Kiernan (hereinafter referred to as “Kiernan”).
Regarding claim 7, Kiernan teaches surgical preparation garments (Fig. 3 and abstract; the garment of Kiernan is capable of being used for surgical preparation), said surgical preparation garments selected from the group consisting of: i) phlebotomy garments; ii) dialysis garments, and, iii) arthrogram garments, (Fig. 3 and abstract; the garment of Kiernan is capable of being used for phlebotomy, dialysis, or arthrogram procedures; See Response to Arguments below) said garments comprising in combination: A) a fabric top portion ((200); See [0034] for garment materials including fabrics) consisting of a jacket (the garment (200) meets the structural limitations for a jacket) having sleeves (224) and predetermined first openings (214a-d) in said jacket (200), said predetermined first openings (214a-d) being selected from: i) top left front ((214d) on top left portion of garment (200)) and top right front ((214d) on top right portion of garment (200)); ii) middle left sleeve ((214a) on left portion of garment (200)) and middle right sleeve ((214a) on right portion of garment (200)); iii) left lower sleeve ((214b) on left portion of garment (200)) and right lower sleeve ((214b) on right portion of garment (200)); iv) a lower front (214c); and v) any combination of i) to iv) (Fig. 3 illustrates the combination of openings); B) a fabric bottom portion ((250); See [0034] for garment materials including fabrics) consisting of a pair of trousers (garment (250) meets the structural limitations for trousers; Examiner notes that the term “trousers” is defined as a “usually loose-fitting outer garment for the lower part of the body, having individual leg portions that reach typically to the ankle but sometimes to any of various  having a right trouser leg (leg (274) on right portion of garment (250)) and a left trouser leg (leg (274) on left portion of garment (250)), said trousers (250) having predetermined second openings ((214i) and (214l)) in said trousers (250), said predetermined second openings ((214i) and (214l)) being selected from: i) left upper inside trouser leg ((214i) on left portion of garment (250); ii) right upper inside trouser leg ((214i) on right portion of garment (250)); iii) left trouser crotch ((214l) on left portion of garment (250)); iv) right trouser crotch ((214l) on right portion of garment (250)); and v) any combination of i) to iv) (Fig. 3 illustrates the combination of openings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0251454 to Kiernan (hereinafter referred to as “Kiernan”).
Regarding claim 2, Kiernan discloses the embodiment of Fig. 3 which teaches the limitations of claim 7 as described above. That said, the embodiment of Fig. 3 of Kiernan does not explicitly teach wherein at least one opening is covered by a fabric flap having a fastener.
wherein at least one predetermined first opening (622) is covered by a fabric flap ((656); See [0034] for garment materials including fabrics) having a fastener (655).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the garment embodiment of Fig. 3 of Kiernan with the flap closure embodiment of Fig. 7 of Kiernan.  One of ordinary skill in the art at the time of filing would have been motivated to modify the openings on the garment embodiment of Fig. 3 with the flap closure embodiment of Fig. 7 of Kiernan in order to be able to securely conceal the openings on the garment embodiment of Fig. 3 while still maintaining their accessibility. (See Kiernan, [0035]).
Regarding claim 3, Kiernan teaches wherein said fabric flap ((656) See [0034] for garment materials including fabrics) is securable by fasteners (hook-and-loop closure device (655) is capable of securing the flaps to the garment).
Regarding claim 4, Kiernan teaches wherein said fastener (655) is a strap (hook-and-loop closure device (655) meets the structural limitation of a strap, i.e., is a narrow strip of flexible material for fastening or holding things together; See non-patent literature “definition of ‘strap’” attached to previous correspondence).
Regarding claim 5, Kiernan teaches wherein said strap (655) is hook and loop (hook-and-loop closure device (655); See, [0035]).
Response to Arguments
Applicant's arguments filed June 2, 2021, have been fully considered, but they are not persuasive.
In response to Applicant's argument that Kiernan does not teach any of phlebotomy garments, dialysis garments, or arthrogram garments as recited in the newly amended claims, Examiner notes that the limitations of “phlebotomy garments”, “dialysis garments”, and “arthrogram garments” are interpreted as intended use of Applicant’s claimed garment structure.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, not only does the garment of Kiernan include openings at all locations required by the claim, but it is also capable of being worn at any point, including during surgical preparation, for the above-referenced procedures of phlebotomy, dialysis, and an arthrogram.  Indeed, as described at [0038], Kiernan discloses a garment having openings that can be used for the application of electronic sensors and to provide quick access to apply treatment such as electrical pulses for defibrillation purposes, physical therapy, rehabilitation, or the like.  Application of electronic sensors for monitoring a subject and ensuring quick access to defibrillation treatment, if needed, are not outside the realm of surgical preparation including for that of the above-referenced procedures.  Therefore, not only does the garment of Kiernan meets all structural limitations of the claimed garments, but it is also capable of being used for surgical preparation for the above-referenced procedures.
Applicant further argues that the openings of Kiernan are not large enough for surgery that requires a larger area of operation.  It is noted that the feature upon which Applicant relies (i.e., a size of the openings) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, in light of the reasons set forth above, Applicant’s arguments have not been found convincing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732